Citation Nr: 0624492	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-40 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for neuropathy, 
bilateral lower extremities, as secondary to type II diabetes 
mellitus.

2.  Entitlement to service connection for impotence, as 
secondary to type II diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based 
on loss of use of creative organ. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran has submitted evidence twice since the RO's last 
decision reported in a Statement of the Case (SOC) issued in 
October 2004.  Normally a remand is necessary when evidence 
is received by the Board that has not been considered by the 
RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Here, however, both submissions 
were accompanied by waivers of RO consideration of the newly 
submitted evidence, and a remand is therefore not necessary.

(Consideration of the veteran's claims of service connection 
for bilateral lower extremity neuropathy as secondary to type 
II diabetes mellitus and SMC are deferred pending completion 
of the development sought in the remand that follows the 
decision below.)


FINDING OF FACT

The veteran does not have impotence that is etiologically 
related to his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The veteran does not have impotence that is the result of a 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The veteran was informed of the VCAA in a February 2005 
letter.  It is acknowledged that this letter was issued 
subsequent to the adjudication of his claims in May 2004.  
However, these issues were not certified to the Board until 
more than six months after the veteran was notified in the 
February 2005 letter, and he had adequate time--more than six 
months--to respond.  Thus, although the notice required by 
the VCAA was not provided until after the RO adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the veteran was prejudiced by the 
late notice under the VCAA, and accordingly finds that the 
late notice does not require remand to the RO.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA. 

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1), which is not a part of the VCAA.

The Board finds that the requirements with respect to the 
content of the VCAA notice have been met in this case.  
Specifically regarding VA's duty to notify, the February 2005 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to service connection 
based on an additional disability that was caused or 
aggravated by a service-connected disability, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a SOC reporting the 
results of its review, and the text of the relevant portions 
of the VA regulations.   

Additionally, while notification did not include the criteria 
for rating purposes or for an award of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), these 
issues are rendered moot given the denial of the veteran's 
claim of service connection, which will be discussed in the 
following decision. Consequently, there will be no 
possibility of any prejudice to the veteran, and a remand for 
notification is therefore not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of these 
service connection claims.  The veteran was afforded a 
hearing before the undersigned Acting Veterans Law Judge, and 
a transcript of that hearing is of record.   

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review of his 
claims.

II.  Factual Background

The veteran is service-connected for type II diabetes 
mellitus.  The veteran did not file a specific claim that his 
impotence as secondary to service-connected diabetes 
mellitus.  Rather, the RO, acting on its own, considered 
whether other non-service-connected disabilities might be 
secondary to diabetes.  

The veteran was afforded a fee-based examination in January 
2004 in connection with his claim of service connection for 
diabetes.  The report of that examination shows that the 
veteran told that examiner that he had been diagnosed with 
diabetes since 1990.  Also reported was impotence since 1990.  
The examiner's diagnosis was that there was no change to the 
veteran's claimed condition of diabetes mellitus, type 2 on 
the basis of the veteran's history and the examiner's 
clinical examination.  The examiner also opined that, 
considering the fact that there is no other reason except for 
the possibility that antihypertensive medications may have 
contributed to the veteran's impotence, the veteran's sexual 
dysfunction was more likely than not secondary to diabetes.  
The examiner also, without comment, opined that the veteran's 
peripheral neuropathy with decreased vibration in both lower 
extremities was likely secondary to diabetes.  

In reviewing the report of the January 2004 examination, the 
RO noted that the examiner had based his opinions on the 
veteran having been diagnosed with diabetes since 1990.  The 
RO requested another examination, noting that the record did 
not show a diagnosis of diabetes until much later than 1990; 
that the record contained treatment records showing impotence 
many years before any diagnosis of diabetes; and that there 
were complaints of neuropathy prior to a diagnosis of 
diabetes.

The veteran was examined again, this time by a VA examiner, 
in April 2004.  The examiner noted that the veteran was non-
specific as to when in the 1990s he was diagnosed with 
diabetes even when questioned specifically by the examiner on 
this point.  The examiner reported that the veteran had had 
no adverse occurrences due to his diabetes, took no 
medications related to diabetes, did not follow a special 
diet other than to decrease salt and fat intake, and did not 
monitor his blood sugar.  The veteran reported that a VA eye 
physician had told him about three or four years previously 
that he had diabetes.  

The examiner noted that the veteran's file was reviewed for 
the examination, including review of extensive lab reports.  
The examiner noted that the first mention of diabetes in the 
veteran's file was an entry in August 1999 by a physician's 
assistant.  This entry, the examiner noted, was based on a 
single fasting glucose level.  The examiner noted that more 
than one glucose level is needed per the criteria to 
establish a definite diagnosis of diabetes.  Nevertheless, 
the examiner accepted the 1999 "diagnosis" of diabetes, 
and, based on his examination of the veteran's file, he 
determined that neither the lab reports nor the medical 
record showed a clinical diagnosis of diabetes before 1999.  

The examiner then noted that the veteran's medical record 
showed that he had problems with impotence as early as 1991.  
Treatment records from the Springer Clinic, dated in August 
and September 1991 show that the veteran had lab tests for 
testosterone level and that he was experiencing impotence 
syndrome.  The examiner concluded that the veteran's 
impotence preceded even the questionable 1999 diagnosis of 
diabetes, with the clear implication that the sequence of 
events demonstrated that impotence shown in 1991 could not be 
secondary to diabetes that was not diagnosed until eight 
years later.  

III.  Analysis

 Service connection for impotence

VA regulations provide that when a disability is determined 
to be proximately due to or the result of a service-connected 
disease or injury, it will be considered service-connected, 
and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995).

Here, the preponderance of the evidence shows that the 
veteran's sexual dysfunction disability preceded his type II 
diabetes mellitus by many years.  As the April 2004 examiner 
noted, the veteran was treated for impotence syndrome as 
early as August 1991.  On the other hand, the first evidence 
of record indicating the presence of diabetes is the August 
1999 notation by a physician's assistant based on a single 
fasting glucose level.  Thereafter, treatment records show a 
diagnosis of glucose intolerance until diabetes was first 
formally diagnosed in October 2002.  Even conceding that the 
single fasting glucose level noted in August 1999 constituted 
the first evidence of diabetes, that came a full eight years 
after treatment for sexual dysfunction in 1991.  Logically, 
since the veteran's impotence preceded his diabetes by eight 
years, it is not possible that impotence was caused by  
diabetes.

The only evidence of record suggesting a conclusion that the 
veteran's impotence is a result of his diabetes are the 
opinions of the January 2004 examiner, the veteran's private 
urologist, and the veteran's lay assertion.  None of this 
evidence is persuasive.  

First, as noted, the January 2004 examiner's opinions were 
based on an erroneous report or assumption that the veteran 
had been diagnosed with diabetes in 1990, the year before 
impotence was documented.  This examiner's opinion that the 
veteran's impotence is secondary to his diabetes is therefore 
flawed.  Next, the veteran submitted a March 2006 statement 
provided by Bruce Stoesser, M.D., his private urologist.  Dr. 
Stoesser noted that he had been seeing the veteran over the 
past one and one-half years for impotence.  Dr. Stoesser 
noted that "[t]he etiology of the veteran's impotence is 
uncertain," but that he has an increased risk factor because 
he is diabetic.  Dr. Stoesser clearly stated that the 
etiology of the veteran's impotence is uncertain, and thus 
this is not an opinion that the veteran's impotence is caused 
by his diabetes.  Dr. Stoesser's statement that the veteran 
has an increased risk factor because he is diabetic is merely 
speculation as to what might be.  Cf. Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (doctor's opinion simply was too 
speculative to provide the degree of certainty required for 
medical opinion).

Finally, regarding the veteran's own assertions, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to the 
etiology of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

In sum, the Board is persuaded by the reasoned analysis of 
the April 2004 VA examiner, but is not persuaded by the 
error-based, speculative, or lay opinions expressed by 
contrary views.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's impotence is not secondary to his service-connected 
diabetes.  


ORDER

Entitlement to service connection for impotence as secondary 
to type II diabetes mellitus is denied.


REMAND

As noted, the veteran was afforded a hearing before the 
undersigned.  At that hearing, the veteran testified that Dr. 
D., a VA neurologist, had treated him for his neuropathy, and 
suggested that Dr. D. had linked his neuropathy to his 
diabetes.  The Board notes that the record contains no 
treatment records from Dr. D.  The Board will remand so that 
the treatment reports authored by Dr. D. may be obtained and 
associated with the record prior to the Board's adjudication 
of the neuropathy claim.  

The Board also notes that the April 2004 VA examiner 
referenced a recent electromyograph (EMG), and noted that the 
EMG showed neuropathy changes of the feet.  While the 
examiner obviously had access to the results of that EMG, the 
report of the EMG is not of record.  The Board will therefore 
also remand in order to obtain and associate that report with 
the record.     

With regard to the veteran's claim for SMC, proper VCAA 
notice was never issued.  Although the veteran was issued 
VCAA notice regarding his service connection claims in a 
February 2005 letter, this letter did not adequately discuss 
how the veteran could substantiate his claim for SMC, among 
other things.  On remand, appropriate action should be taken. 



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005), the implementing regulations 
found at 38 C.F.R. § 3.159 (2005), 
and any other legal precedent are 
fully complied with and satisfied 
with regard to the veteran's claim 
for SMC.  The veteran should 
specifically be told what is 
required to substantiate the claim 
on appeal.  Additionally, the RO 
must notify the veteran of what part 
of such evidence he should obtain 
and what part the RO will attempt to 
obtain on his behalf.  He should 
also be told to provide any evidence 
in his possession that is pertinent 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim of 
service connection for bilateral 
lower extremity neuropathy.  With 
any necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran that have not been 
secured previously.  

Specifically, the RO must obtain any 
VA treatment records not previously 
associated with the record, 
including especially any authored by 
Dr. D., as identified by the veteran 
in the transcript of his January 
2006 hearing, and the results of an 
EMG noted by the April 2004 VA 
examiner.  If the RO is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of additional 
medical records they may have 
obtained on their own that have not 
been secured previously. 

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


